DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*** This office action is responsive to Applicant’s Amendment filed September 22, 2021.  Claims 1-5,7-22 are pending.  Claim 6 was canceled.

Examiner’s Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
(Examiner’s amendment below is just for correction of typographical errors in the Brief Description of the Drawings, where there are two Brief Descriptions for Drawing Figure 2, but not for Drawing Figure 6)


IN THE SPECIFICATION:
	Paragraph [0014], line 1, change “FIG. 2”  to  --FIG. 3--.
	Paragraph [0015], line 1, change “FIG. 3”  to  --FIG. 4--.
Paragraph [0016], line 1, change “FIG. 4”  to  --FIG. 5--.
	Paragraph [0017], line 1, change “FIG. 5”  to  --FIG. 6--.


Allowable Subject Matter
Claims 1-5,7-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
Applicant's amendment filed September 22, 2021 and convincing remarks thereof have overcome the rejections in the last office action, in which independent claim 1 was amended to further include all of the limitations of claim 6, which claim 6 was objected in the last office action and that would be allowable if rewritten in independent form.  Accordingly, independent claim 1 and its dependent claims are allowed.   The references of record including Hoeche 

 					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822